                            UNITED STATES DISTRICT COURT
                            SOUTHEN DISTRICT OF FLORIDA
                                      CASE NO.:
PATRICK V. MORRIS,

        Plaintiff,

v.

OLIVE AVENUE STAFFING, LLC d/b/a KOLTER
HOSPITALITY, a Florida Limited Liability Company

      Defendant.
______________________________________________/

                                        COMPLAINT

        Plaintiff, PATRICK V. MORRIS (“MORRIS” or Plaintiff), by and through his

undersigned counsel, hereby files this Complaint against Defendant, OLIVE AVENUE

STAFFING, LLC d/b/a KOLTER HOSPITALITY (hereinafter, “Kolter” or “Defendant”) and

says:

                                JURISDICTION AND VENUE

        1.      This action is brought against Defendant for its unlawful employment practices

pursuant to the Title VII of the Civil Rights Act of 1964, § 706(f) (42 U.S.C. § 2000e-5(f)),

which incorporates by reference the Civil Rights Act of 1964 codified at 42 U.S.C. §§ 2000e, et

seq., the Florida Civil Rights Act (“FCRA”), Chapter 760, Fla. Stat., and the Private

Whistleblower Protection Act, pursuant to Florida Statutes §448.101 and §448.102.

        2.      This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331,

1343, and 1367.

        3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and (c), because

Plaintiff was employed by Defendant in this District; because Defendant, at all material times,

conducted and continues to conduct business in the Southern District of Florida; because the

                                               1
actions which give rise to Plaintiff’s claims happened within the Southern District of Florida; and

because Defendant is subject to personal jurisdiction herein.

       4.      All conditions precedent to this action have been performed or waived.

                                             PARTIES

       5.      Plaintiff is a resident of St. Lucie County, Florida, over the age of 18 years and

otherwise suis juris. During all times relevant to this Complaint, Plaintiff was employed by

Defendant as an Executive Housekeeper.

       6.      Plaintiff was associated with Black housekeeping employees and is a member of a

class protected under the Title VII and the FCRA because the terms, conditions, and privileges of

his employment were altered because of his association with black employees.

       7.      Defendant Kolter is a Florida Limited Liability Company organized and existing

under and by virtue of the laws of Florida and registered to do business within Florida, with its

principal place of business in Palm Beach County, Florida. Defendant has, at all times material

hereto, conducted substantial and continuous business within the Southern District of Florida,

and is subject to the laws of the United States and the State of Florida.

       8.      Defendant has, at all times material, employed 15 or more employees for each

working day in each of twenty or more calendar weeks in the current or preceding year in

accordance with Title VII and the FCRA (42 U.S.C. §2000e(b); Fla. Stat. §760.02(7)). Defendant

is therefore also an “employer” as defined under Fla. Stat. §448.101.

       9.      Plaintiff has exhausted his administrative remedies by filing a timely charge of

discrimination against Defendant with the Equal Employment Opportunity Commission

(“EEOC”) which was dually filed with the Florida Commission on Human Relations (“FCHR”)

pursuant to the work-sharing agreement between the EEOC and the FCHR.



                                                  2
       10.     Plaintiff filed his charge on or about August 7, 2018, which was no more than 365

days after the last discriminatory event occurred, to wit: August 18, 2017.

       11.     Plaintiff was issued a Notice of Suit Rights on December 3, 2019. This suit is

filed in accordance with that Notice and within the applicable 90-day time limitation (a copy of

the Notice is attached hereto as Exhibit “A”).

                                    GENERAL ALLEGATIONS

       12.     Plaintiff worked for Defendant as an Executive Housekeeper at the Hyatt Place in

downtown West Palm Beach (the “Hotel”) from December 27, 2016 until his termination on or

about August 18, 2017. During Plaintiff’s employment with Defendant, he reported directly to

General Manager of the Hotel, Bobby Copeland, and Jessica Zehetmaier was the Corporate

Human Resources Manager.

       13.     During Plaintiff’s employment with Defendant, Plaintiff witnessed constant

disparate treatment of black housekeeping employees by Copeland. Specifically, Copeland

wrongfully accused black employees of stealing, refused to order uniforms for black

housekeeping hosts, required only colored housekeeping staff to write their national origin on

their name tags, stated that he had an antipathy for people of Haitian culture in front of Plaintiff,

and made derogatory comments on black housekeeping hosts.

       14.     Zehetmaier was aware of Copeland’s animus against and disparate treatment of

black employees, but no corrective action was taken. Instead, Zehetmaier advised Plaintiff that

he was not hard enough on the Haitian housekeeping employees, that he was too nice to them.

       15.     Plaintiff refused to participate in Copeland’s discriminatory practices against

black employees, objected that Copeland’s behaviors against black housekeeping staff were

discriminatory, and Plaintiff showed support for equal treatment of black housekeeping staff.



                                                 3
       16.      Nonetheless, the discrimination against black housekeeping staff did not improve,

and Defendant retaliated against Plaintiff for objecting to and/or refusing to participate in

discrimination on the basis of race and national origin and supporting black housekeeping staff.

       17.      As a result, Plaintiff received unsubstantiated Performance Expectations,

addressing Plaintiff’s alleged performance issues, which eventually lead to Plaintiff’s

termination.

       18.      Based on Plaintiff’s knowledge and belief, he was wrongfully discharged by

Defendant, but Plaintiff did not realize until almost a year later that he was discriminated against

due to his association with and support for black housekeeping employees, and that he was

retaliated against due to his refusal to participate in and objection to Defendant’s discriminatory

action against black housekeeping employees. Shortly after this revelation, Plaintiff submitted

his Charge of Discrimination to the EEOC.

       19.      Defendant had no legitimate, non-discriminatory reason for terminating Plaintiff.

However, even if Defendant could proffer a reason for terminating Plaintiff, his association with

black housekeeping employees, and/or his refusal to participate in and objection to Defendant’s

discriminatory action against black housekeeping employees was, at minimum, a motivating

factor in Defendant’s decision to terminate Plaintiff’s employment.

       20.      Plaintiff has retained the undersigned firm to prosecute this action on his behalf

and has agreed to pay it a reasonable fee for its services.

       21.      Plaintiff is entitled to his reasonable attorneys’ fees and costs if he is the

prevailing party in this action.

               COUNT I – PRIVATE WHISTLEBLOWER PROTECTION ACT

       22.      Plaintiff re-alleges and re-avers paragraphs 1 – 21 as fully set forth herein.



                                                  4
       23.     This is an action for damages under the Private Whistleblower Protection Act,

pursuant to Florida Statutes §448.101 and §448.102, in taking retaliatory personnel action

against Plaintiff for refusing to participate in and/or objecting to violations of Florida Statutes

and Federal Laws.

       24.     Plaintiff refused to participate in and objected to Copeland’s discriminatory action

against black housekeeping employees, which violated the FCRA and Title VII.

       25.     Defendant, through Copeland and Zehetmaier, ignored Plaintiff’s objections, but

reprimanded and eventually terminated Plaintiff.

       26.     As a direct result of Plaintiff’s refusal to participate in and objections to violations

of Florida Statutes and Federal Laws, Plaintiff was reprimanded and terminated.

       27.     At all times during the course of his employment with Defendant, Plaintiff’s work

performance has been more than satisfactory. Plaintiff had no reprimands, verbal or written, in

his employee file prior to his refusal to participate in and objection to Defendant’s violations of

Florida Statutes and Federal Laws.

       28.     Under the Private Whistleblower Protection Act, Plaintiff is protected from

adverse employment action against him for refusing to participate in and objecting to violations

of FCRA and Title VII.

       29.     By reason of Kolter’s effective wrongful discharge of Plaintiff, Plaintiff has been

damaged in that Plaintiff has suffered lost wages, benefits, and has suffered emotional distress.

       30.     Defendant’s conduct in wrongfully discharging Plaintiff was willful, wanton, and

in reckless disregard of Plaintiff’s rights under Florida’s Private Whistleblower Protection Act.

       WHEREFORE, Plaintiff PATRICK V. MORRIS requests judgment as follows:

               a. Compensation to Plaintiff for lost wages, benefits, and other remuneration;



                                                  5
               b. Liquidated damages;

               c. Assessment against Defendant of reasonable costs and attorney’s fees for this

                   action pursuant to Fla. Stat. §448.104; and

               d. Such other and further relief as the Court deems just and proper.

             COUNT II: VIOLATION OF THE CIVIL RIGHTS ACT OF 1964
                       (DISCRIMINATION BASED ON RACE)

       31.     Plaintiff re-alleges and re-avers paragraphs 1 – 21 as fully set forth herein.

       32.     Plaintiff brings this action under Title VII of the Civil Rights Act of 1964, (“Title

VII”), 42 U.S.C. §2000e for damages caused by Defendant’s discrimination against Plaintiff on

the basis of race by association.

       33.     Plaintiff is a member of a protected class because of his association with and

support of black housekeeping employees.

       34.     Plaintiff refused to participate in Copeland’s discriminatory practices against

black employees, objected that Copeland’s behaviors against black housekeeping staff were

discriminatory, and showed support for equal treatment of black housekeeping staff.

       35.     Plaintiff was advised that he was terminated because of performance issues,

which is pretextual.

       36.     Even if Defendant had a legitimate, non-discriminatory reason, Plaintiff’s

association with and support of black housekeeping employees was, at minimum, a motivating

factor in Defendant’s decision for his termination.

       37.     Defendant’s managers, Copeland and Zehetmaier, acted with intentional disregard

for Plaintiff’s rights to associate with and support people of a protected class, protected under

Title VII. Defendant, by and through its officers, and/or supervisors, authorized, condoned,

and/or ratified the unlawful conduct of Copeland, and/or other employees.

                                                 6
        38.     Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

provisions of Title VII of the Civil Rights Act of 1964, § 706(g) as a direct result of Defendant’s

discriminatory actions.

        39.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

done with malice, and with disregard for his protected rights under Title VII of the Civil Rights

Act of 1964. Therefore, Plaintiff is also entitled to punitive damages from Defendant in a sum

according to proof at trial.

        WHEREFORE, Plaintiff PATRICK V. MORRIS requests that:

                a. The Court grant Plaintiff judgment against Defendant to compensate him for

                    past and future pecuniary losses, including injury to his professional

                    reputation, and emotional pain and suffering caused by Defendant’s

                    discriminatory treatment in an amount to be determined at trial and in

                    accordance with the Civil Rights Act of 1964, § 706(g);

                b. The Court require Defendant to reinstate Plaintiff to the position at the rate of

                    pay and with the full benefits Plaintiff would have had if Plaintiff had not

                    been discriminated against by Defendant; or, in lieu of reinstatement, award

                    front pay;

                c. The Court award Plaintiff the costs of this action, together with his reasonable

                    attorneys’ fees incurred herein, pursuant to contract and/or statute; and

                d. The Court award Plaintiff such other and further relief as the Court deems

                    appropriate.




                                                  7
             COUNT III: VIOLATION OF THE CIVIL RIGHTS ACT OF 1964
                                (RETALIATION)

       40.     Plaintiff re-alleges and re-avers paragraphs 1 – 21 as fully set forth herein.

       41.     Plaintiff brings this action for retaliation in violation of Title VII.

       42.     Plaintiff complained to Copeland that his behaviors against black housekeeping

staff were discriminatory, and showed support for equal treatment of black housekeeping staff.

       43.     As a result of his complaint with Copeland, Plaintiff received unsubstantiated

reprimands and was eventually terminated.

       44.     Plaintiff was advised that he was terminated because of performance issues,

which is pretextual.

       45.     Plaintiff’s termination constitutes an adverse employment action under Title VII.

       46.     Defendant’s actions were done with malice, and with disregard for Plaintiff’s

protected rights under Title VII of the Civil Rights Act of 1964. Defendant, by and through its

officers, and/or supervisors, authorized, condoned, and/or ratified the unlawful conduct of

Copeland and/or other employees. Therefore, Plaintiff is also entitled to punitive damages from

Defendant in a sum according to proof at trial.

       WHEREFORE, Plaintiff PATRICK V. MORRIS requests that:

               a. The Court grant Plaintiff judgment against Defendant to compensate him for

                   past and future pecuniary losses, including injury to his professional

                   reputation, and emotional pain and suffering caused by Defendant’s

                   discriminatory treatment in an amount to be determined at trial and in

                   accordance with the Civil Rights Act of 1964, § 706(g);

               b. The Court require Defendant to reinstate Plaintiff to the position at the rate of

                   pay and with the full benefits Plaintiff would have had if Plaintiff had not

                                                   8
                   been discriminated against by Defendant; or, in lieu of reinstatement, award

                   front pay;

               c. The Court award Plaintiff the costs of this action, together with his reasonable

                   attorneys’ fees incurred herein, pursuant to contract and/or statute; and

               d. The Court award Plaintiff such other and further relief as the Court deems

                   appropriate.

                          COUNT IV: VIOLATION OF THE FCRA
                          (DISCRIMINATION BASED ON RACE)

       47.     Plaintiff re-alleges and re-avers paragraphs 1 – 21 as fully set forth herein.

       48.     Plaintiff brings this action under the FCRA. § 760.01 et seq., for damages caused

by Defendant’s unlawful employment practices against Plaintiff.

       49.     Plaintiff is a member of a protected class because of his association with and

support of black housekeeping employees.

       50.     Plaintiff refused to participate in Copeland’s discriminatory practices against

black employees, objected that Copeland’s behaviors against black housekeeping staff were

discriminatory, and showed support for equal treatment of black housekeeping staff.

       51.     Plaintiff was advised that he was terminated because of performance issues,

which is pretextual.

       52.     The action taken by Defendant by and through its managers, and/or agents, were

done because of Plaintiff’s association with and support of Black housekeeping employees.

       53.     Even if Defendant had a legitimate, non-discriminatory reason, Plaintiff’s

association with and support of black housekeeping employees was, at minimum, a motivating

factor in Defendant’s decision for his termination.

       54.     Plaintiff’s termination constituted an adverse employment action under FCRA.

                                                 9
       55.     Defendant’s managers acted with intentional disregard for Plaintiff’s rights to

associate with and support people of a protected class under FCRA. Defendant, by and through

its officers, and/or supervisors, authorized, condoned, and/or ratified the unlawful conduct of its

general manager, and/or other employees.

       56.     Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

provisions of FCRA as a direct result of Defendant’s discriminatory actions.

       57.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

done with malice, and with disregard for her protected rights under FCRA. Therefore, Plaintiff is

also entitled to punitive damages from Defendant in a sum according to proof at trial.

       WHEREFORE, Plaintiff PATRICK V. MORRIS requests that:

               a. The Court grant Plaintiff judgment against Defendant to compensate him for

                   past and future pecuniary losses, including injury to his professional

                   reputation, and emotional pain and suffering caused by Defendant's

                   discriminatory treatment in an amount to be determined at trial and in

                   accordance with the FCRA;

               b. The Court award Plaintiff the costs of this action, together with his reasonable

                   attorneys’ fees incurred herein, pursuant to contract and/or statute; and

               c. The Court award Plaintiff such other and further relief as the Court deems

                   appropriate.

                             COUNT V: VIOLATION OF FCRA
                                   (RETALIATION)

       58.     Plaintiff re-alleges and re-avers paragraphs 1 – 21 as fully set forth herein.

       59.     Plaintiff brings this claim for retaliation in violation of FCRA.

                                                 10
        60.       Plaintiff complained to Copeland that his behaviors against black housekeeping

staff were discriminatory, and showed support for equal treatment of black housekeeping staff.

        61.       As a result of his complaint with Copeland, Plaintiff received unsubstantiated

reprimands and was eventually terminated.

        62.       Plaintiff was advised that he was terminated because of performance issues,

which is pretextual.

        63.       Plaintiff’s termination constitutes an adverse employment action under FCRA.

        64.       Defendant’s actions were done with malice, and with disregard for Plaintiff’s

protected rights under FCRA. Defendant, by and through its officers, and/or supervisors,

authorized, condoned, and/or ratified the unlawful conduct of Copeland and/or other employees.

Therefore, Plaintiff is also entitled to punitive damages from Defendant in a sum according to

proof at trial.

        WHEREFORE, Plaintiff PATRICK V. MORRIS requests that:

                  a. The Court grant Plaintiff judgment against Defendant to compensate him for

                     past and future pecuniary losses, including injury to his professional

                     reputation, and emotional pain and suffering caused by Defendant's

                     discriminatory treatment in an amount to be determined at trial and in

                     accordance with the FCRA;

                  b. The Court award Plaintiff the costs of this action, together with his reasonable

                     attorneys’ fees incurred herein, pursuant to contract and/or statute; and

                  c. The Court award Plaintiff such other and further relief as the Court deems

                     appropriate.




                                                  11
                                 DEMAND FOR JURY TRIAL

       Plaintiff PATRICK V. MORRIS hereby demands trial by jury on all issues and all counts

of this Complaint so triable as a matter of right.

Dated: February 21, 2020

                                               LAW OFFICES OF CHARLES EISS, P.L.
                                               Attorneys for Plaintiff
                                               7951 SW 6th Street, Suite 112
                                               Plantation, Florida 33324
                                               (954) 914-7890 (Office)
                                               (855) 423-5298 (Facsimile)

                                       By:     /s/ Charles M. Eiss
                                               CHARLES M. EISS, Esq.
                                               Fla. Bar #612073
                                               chuck@icelawfirm.com
                                               TIEXIN YANG, Esq.
                                               Fla. Bar #1010651
                                               tiexin@icelawfirm.com




                                                     12
